The following opinion was filed May 9, 1922:
Crownhart, J.
From the facts as stated, and from the evidence, it nowhere appears that the defendant at any time refused to support or ,contribute to the support of the plaintiff in proportion to his ability to do so. Prior to the marriage it was understood that the wife was to continue in active business and that the parties would jointly work and earn for their common support. The arrangement seems to have been carried out under various vicissitudes not uncommon among poor people. There does not appear to have been any serious differences between the parties at any time prior to the commencement of the action, and at no time can it be said that the defendant did not contribute to the plaintiff’s support. The use of the store building as a restaurant and the furnishing of the apartment to live in were substantial contributions, and, in view of the state of defendant’s health, were probably all that he was capable of furnishing.
The statute provides:
“Section 2357. A divorce from bed and board forever or for a limited time may be adjudged: . . .
“(3) On the complaint of the wife, when the husband, being of sufficient ability, shall refuse or neglect to provide for her or when his conduct toward her is such as may render it unsafe and improper for her to live with him.”
“Section 2358. A divorce from the bond of matrimony may also be adjudged for either of the causes specified in the second and third subdivisions of the preceding section whenever, in the opinion of the court, the circumstances of the case are such that it will be discreet and proper so to do.”
In order to justify a divorce on the ground of failure to support it must appear that the defendant is of sufficient ability and that he refuses or neglects to do so. It appears *607in this case that the evidence to support this proposition is wholly lacking.
While marriage in this state is a civil contract, yet by ancient usage and custom it comes down to us as a sacred and holy institution. It is the foundation of the home, and upon the home civilized society rests for the perpetuity of free and popular government. The statutes of the state permit divorces on stated grounds. But a statutory ground for divorce should be fully established before it should be granted. Divorces should not be granted for light and transient reasons or where substantial and satisfactory proof is lacking. Such proof is lacking in this case, and the judgment of the trial court is reversed for that reason.
By the Court. — Judgment reversed, with directions to dismiss the complaint.
On May 26, 1922, the following opinion was filed:
Per Curiam.
It having been made to appear to the court that since the judgment of the lower court was rendered, and while the case was pending in this court on appeal, that certain transactions were had concerning the properties of the plaintiff and defendant, whereby the status quo ante has been changed, and that it is desirable to have an accounting and the parties restored, as near as may be, to the status preceding the commencement of the action;
And the parties having further consented that no costs be awarded in this court on the appeal, and that the mandate should be amended accordingly, therefore the mandate is amended to read as follows:
Judgment reversed, and cause remanded with directions to take an accounting between the parties for the purpose of placing them, so far as possible, in the condition they were when the suit was begun, and including in the adjust*608ment the reasonable support of the plaintiff pending the litigation.
No costs are awarded to either party in this court.
A motion for a rehearing was denied, with $25 costs, on July 8, 1922.